                               Case 19-25739         Doc 12     Filed 11/27/19      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:   Case No.: 19−25739 − TJC         Chapter: 13

Cheryl Lynn Ghadaki
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  11 − Chapter 13 Plan Filed by Cheryl Lynn Ghadaki. (Attachments: # 1 Certificate of Service #
                           2 Index)(Marshall, Kimberly)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 12/11/19.
                           In RE: plan terms listed on question #3.2 − the period of months for the second payment
                           was not completed.

CURE:                      Please file an Amended Plan to correct the plan terms.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 11/27/19
                                                                 Mark A. Neal, Clerk of Court
                                                                 by Deputy Clerk, Natalie Guerra
                                                                 301−344−3328
cc:    Debtor
       Attorney for Debtor − Kimberly D. Marshall

defntc (rev. 12/12/2016)
